DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission(s) filed on June 30, 2020 and September 9, 2020 has been entered.

Election/Restrictions
Claims 14-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-6, the term “the singularities” is unclear in meaning since claim 1 recites different types of singularities (i.e. ,singularities, conjoined singularities, etc.) and it is not clear whether the term in claims 2-6 is referring back to all of the singularities previously recited or just some of them.
With respect to claim 9, the wording of claim 9 is awkward and confusing since from the disclosure and applicant’s remarks in the response dated 12/02/2019, it appears that the conjoined singularities are formed by singularities and connections between them.  Thus, it is not clear how the stamp may include one or more connections between the conjoined singularities since it is the connections which causes the singularities to be conjoined.  To correct this issue, it is suggested that the claim language be amended to recite language such as the following:  “wherein the conjoined singularities are comprised of adjacent singularities and one or more connections between the adjacent singularities.”  
Appropriate correction and/or clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Spellbinders® 3D shading stamp Cactus DSC-056 (hereafter referred to generally as Spellbinders—note this stamp has been available for sale since at least March 1, 2017 as evidenced by the screenshot of the Amazon webpage attached to this Office action).  Particular attention is invited to the photographs labeled Photos 1-4 provided below which illustrate various details of this Spellbinders® stamp.  
With respect to claim 1, Spellbinders teaches a stamp (see Photos 1-4) comprising:
a) a base (as shown, for example, in area D of Photo 3 below); and
b) a stamping surface wherein the stamping surface further comprises one or more singularities (i.e., the discrete protrusions as shown in area A of photo 3 below); one or more conjoined singularities (i.e., the linearly connected protrusions as shown in areas B and C of 

    PNG
    media_image1.png
    1610
    1387
    media_image1.png
    Greyscale

Photo 1:  The Spellbinders® Cactus Stamp DSC-056 inside its packaging

    PNG
    media_image2.png
    1581
    1182
    media_image2.png
    Greyscale

Photo 2:  The Spellbinders® Cactus stamp showing the stamping surface


    PNG
    media_image3.png
    2100
    1574
    media_image3.png
    Greyscale

Photo 3:  A close-up view of the upper left-hand side of the Spellbinders® Cactus stamping surface which illustrates the various surface features of the stamp


    PNG
    media_image4.png
    791
    1054
    media_image4.png
    Greyscale

Photo 4:  A magnified side view of the Spellbinders® Cactus stamp

With respect to claims 2 and 20, Spellbinders teaches the singularities are protrusions separated by one or more gaps as shown, for example, in photos 2-3 above.
With respect to claims 3-4, 7-8, and 21-22, Spellbinders teaches a stamp including singularities and/or gaps that can be considered “substantially” polygonal or circular in cross-sectional shape, as broadly recited.  See, in particular, photos 3-4 of the Spellbinders stamp.
With respect to claims 5-6 and 23-24, Spellbinders teaches a stamp including singularities having a top surface that can be considered “substantially” flat or rounded as broadly recited.  See, in particular, photos 3-4 of the Spellbinders stamp. 

With respect to claim 10, Spellbinders teaches the connections are part of the stamping surface, as shown in photos 1-4.
With respect to claims 11-13, Spellbinders teaches connections that can be considered to be substantially horizontal, substantially vertical, or substantially diagonal as broadly recited.  Again, attention is invited to areas B and C of photo 3 for example. 
With respect to claim 18, Spellbinders teaches a stamp comprising:
a) a base (as shown, for example, in area D of Photo 3 above);
b) a plurality of stamping singularities (i.e., protrusions) having a first end and a second end, wherein the first end is connected to the base and the second end is a stamping surface, wherein the plurality of stamping singularities are arranged in one or more columns and one or more rows relative to one another (see photo 2 above);
c) a first portion wherein the stamping singularities are discrete and unattached to any other stamping singularities at the stamping surface (i.e., the discrete protrusions as shown in area A of photo 3 above);
d) a second portion wherein the stamping singularities are linearly attached at the stamping surface to one another and all of substantially uniform height (i.e., the linearly connected protrusions as shown in areas B and C of photo 3 above); and


Response to Arguments
Applicant’s arguments with respect to claims 1-13, 18, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
February 11, 2021